  4:17-cr-03038-JMG-CRZ Doc # 189 Filed: 12/13/18 Page 1 of 2 - Page ID # 971



                     U. S. COURT OF APPEALS - EIGHTH CIRCUIT
                       NOTICE OF APPEAL (NOA) SUPPLEMENT
                              DISTRICT OF NEBRASKA

Please note any additions or deletions to the style of the case from the style listed on the
docket sheet (or attach an amended docket sheet with the final style of case)

Caption:                                   Case Number: 
 USA v. Parsons                                 4:17-cr-03038-JMG-CRZ
Appellant:
 Michael Wayne Parsons
Attorney(s):
 Donald L. Schense
 LAW OFFICE OF DONALD L. SCHENSE
 1304 Galvin Road South
 Bellevue, NE 68005
 (402) 291-8778
Appellee:
 USA
Attorney(s):
 Jan W. Sharp
 Jody B. Mullis
 U.S. ATTORNEY'S OFFICE - OMAHA
 1620 Dodge Street
 Suite 1400
 Omaha, NE 68102-1506
 (402) 661-3700
Court Reporter(s):
 Rogene Schroder
 Lisa Grimminger
Please return files and documents to:
 Lincoln
Person to contact about the appeal:
 Lindsey Olson 

Length of Trial        Fee                     IFP                     Pending IFP 
 3 Days                 N                       Y                       N

Counsel                Pending Motions         Local Interest          Simultaneous Release? 
 Appointed              N                        N                       N
  4:17-cr-03038-JMG-CRZ Doc # 189 Filed: 12/13/18 Page 2 of 2 - Page ID # 972



Criminal Cases/Prisoner Pro Se Cases only:
Is defendant incarcerated? Y
Where?      BOP 

Please list all other defendants in this case if there were multiple defendants
 N/A
Special Comments:

                                                               Forms-Appeal-NOA_Supplement
                                                                      Approved Date: 12/22/14
